Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 5, 8-16 and 21-24 are currently pending. Claims 3, 6, 7 and 17-20 have been canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites “ The medium according to claim 1, which comprises a compound of the formula S1” which does not further limit independent claim 1. Appropriate correction is required.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 2, 4, 5, 8-16 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,301,544 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patent’ 544 have claims drawn to a liquid-crystal medium (claim 1 of patent ‘544) having a positive dielectric anisotropy ( claim 1 of  patent ‘544), which comprises a) one or more compounds of the formulae S1, wherein X is H and one or more compound of S2 ( claim 1 of patent ‘544): 
    PNG
    media_image1.png
    205
    298
    media_image1.png
    Greyscale
; and b) one or more compounds selected from the group consisting of the formulae II and III ( Formulae AA and BB in claim 5 of  patent ‘544):

    PNG
    media_image2.png
    200
    362
    media_image2.png
    Greyscale
 and one or more compounds of the formula IV (formula CC in claim 6 of patent ‘544): 
    PNG
    media_image3.png
    89
    272
    media_image3.png
    Greyscale
,which are equivalent or obvious variant of each other. The medium comprises one or more compounds of the formulae CY, PY, or LY: 
    PNG
    media_image4.png
    77
    291
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    164
    322
    media_image5.png
    Greyscale
 The claim language is not required in the product of the instant claims. The present claims indicated above also cover the display which overlap the claims of U.S. Patent No. 10,301,544 B2, and thus , render the present claims prima facie obvious.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2017/0335195 A1).
Regarding claims 1, 2, 4, 5, 8-16 and 21-24, Hung et al. teach a liquid crystalline medium (abstract, claims and examples & [0001]), in particular based on a mixture of polar compounds, and to the use thereof for active-matrix display, and in particular based on the VA, PSA, FFS, IPS or PS-IPS effect.  Huang et al. teach a liquid crystal composition (medium; [0028]) having a positive dielectric anisotropy , which comprises one or more stabilizer S1-1 [0047]: 
    PNG
    media_image6.png
    130
    328
    media_image6.png
    Greyscale
, very preferably S1-1a  and S1-1b [0048 & 0058]: 
    PNG
    media_image7.png
    408
    311
    media_image7.png
    Greyscale
and a stabilizer S2a of current formulae S2-1/S2-1a [0059-0061]:  
    PNG
    media_image8.png
    144
    307
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    130
    353
    media_image9.png
    Greyscale
meeting the limitations of formulae S1, S2a, S1a,S1b, S2a 1as taught by the instant claims and wherein A is –(CH2)8- as recited in claim 16. The medium further comprises one or more compounds of the formulae CY, PY, or LY (claim 1 and abstract): 
    PNG
    media_image10.png
    212
    330
    media_image10.png
    Greyscale
meeting the limitation of one or more compounds of the formulae CY, PY, PYP or LY as instantly claimed. Furthermore, Hung et al. teach the medium discloses one or more compounds selected from the group consisting of the formulae II and III (Formulae AA and BB in claim 5 of patent ‘544):

    PNG
    media_image2.png
    200
    362
    media_image2.png
    Greyscale
 and one or more compounds of the formula IV (formula CC in claim 6 of patent ‘544):
    PNG
    media_image3.png
    89
    272
    media_image3.png
    Greyscale
, compounds of instant formula II (cf. APUQU-2-F, CDUQU-3-F, PGUQU-3-F, and PGUQU-4-F), compounds of instant formula III (cf. PPGU-3-F, DPGU-4-F), compounds of instant formula IV (cf. CC-3-V. CCP-V-1, CCP-V2-1), and compounds of instant formula V (cf.  PGP-2-2V) (see claims and examples). Hung et al. teach the total concentration of the compounds of the formulae S1 and S2a together in the medium is in the range of from 1 ppm to 5000 ppm (20 ppm to 2000 ppm; [0063-0064]). The medium comprises one or more compounds selected from compounds of sub-formulae CY-n-Om, CCY-n-Om, PY-n-Om or CPY-n-Om (see CY2 & CY11in [0074], PY2 & PY10 in [0078]). The medium comprises one or more compounds of sub-formula PYP-n-m (see formula T preferably compound represented by T-2:
    PNG
    media_image11.png
    97
    285
    media_image11.png
    Greyscale
, wherein (O) is single bond and R is alkyl group [0139-0141].
Instant claims recites “optional” limitations.   The claim language is not required in the product of the instant claims.
Although Hung et al. do not explicitly recite an example showing a liquid crystal medium having a positive dielectric anisotropy which comprises one or more compounds of the formulae S1 and one or more compounds of formula S2a, one or more compounds selected from the group of the compounds of the formulae II and IIII, and one or more compounds of the formula IV and one or more compounds of the formulae CY, PY, PYP or LY as instantly claimed, it is noted that Hung et al. teach each and every limitation recited by the instant claims. See citations above. A Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Therefore, one of ordinary skilled in the art would be guided by the preferred embodiments of Hung et al. to include liquid crystal medium having a positive dielectric anisotropy which comprises one or more compounds of the formulae S1 and one or more compounds of formula S2a, one or more compounds selected from the group of the compounds of the formulae II and IIII, and one or more compounds of the formula IV and one or more compounds of the formulae CY, PY, PYP or LY as instantly claimed.
Response to Arguments
Applicant’s arguments, see pages  16-19, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 2017/0335195 A1) have been fully considered and are persuasive due to claims amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hung et al. (US 2017/0335195 A1).
It is noted that there was no 35 U.S.C 103(a) obviousness rejection previously over Hung et al. (US 2017/0335195 A1). Although Hung et al. do not explicitly recite an example showing a liquid crystal medium having a positive dielectric anisotropy which comprises one or more compounds of the formulae S1 and one or more compounds of formula S2a, one or more compounds selected from the group of the compounds of the formulae II and IIII, and one or more compounds of the formula IV and one or more compounds of the formulae CY, PY, PYP or LY as instantly claimed, it is noted that Hung et al. teach each and every limitation recited by the instant claims. See citations above. A reference may be relied upon for all that it would have Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Therefore, one of ordinary skilled in the art would be guided by the preferred embodiments of Hung et al. to include liquid crystal medium having a positive dielectric anisotropy which comprises one or more compounds of the formulae S1 and one or more compounds of formula S2a, one or more compounds selected from the group of the compounds of the formulae II and IIII, and one or more compounds of the formula IV and one or more compounds of the formulae CY, PY, PYP or LY as instantly claimed.
The double patenting rejection is maintained for reason of record.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Yun et al. (US 2018/0265785 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.